In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00363-CV
     ___________________________

       DANA WILSON, Appellant

                     V.

AV CARRIAGE HOUSE ASSOC., Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2018-006584-1


    Before Gabriel, Kerr, and Pittman, JJ.
     Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On March 25, 2019, we notified Appellant that her brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless appellant filed with the court, no

later than April 4, an appellant’s brief and an accompanying motion reasonably

explaining the delay and the need for an extension. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b), 44.3. We have received no response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 43.2(f).

                                                     Per Curiam

Delivered: May 2, 2019




                                            2